NEWS RELEASE November 5, 2015Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE (301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended September 30, 2015. Net revenue was approximately $115.9 million, an increase of 3.3% from the same period in 2014, reflecting greater advertising demand and an increase in affiliate revenue at our cable television segment.Station operating income1 was approximately $42.2 million, an increase of 9.2% from the same period in 2014. The Company reported operating income of approximately $7.1 million for the three months ended September 30, 2015, compared to operating income of $19.6 million for the same period in 2014. Net loss was approximately $18.1 million or $0.38 per share compared to $13.2 million or $0.28 per share, for the same period in 2014. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Continuing strong performances by TV One and Reach Media more than offset the revenue declines from our Radio business. Radio continues to be a challenging business, with the markets in which we operate down 2.2% for the quarter, compared to our –6.6%. We are seeing some signs of stabilization in our Washington DC and Houston clusters, as well as strong performances from Dallas, Philadelphia and St Louis. During the quarter we experienced double-digit ratings growth in 11 of our 15 markets, and our four largest markets showed ratings growth of 15% on average from July to September. This positive ratings momentum should lead to improved monetization in 2016. Fourth quarter core radio advertising revenues, excluding political advertising, are currently pacing (–8.3%) YTY. We remain focused on correcting our underperforming radio clusters, while delivering increased cash-flow through overall cost containment, and revenue growth in the cable television business. I am excited that David Kantor has accepted the role as CEO of our radio platform, including our local stations, network and syndication business. Bringing together all of our radio assets under one leadership structure will enhance our ability to compete and transform our business for the future.” -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 61 Depreciation and amortization Impairment of long-lived assets - - Total operating expenses Operating income INTEREST INCOME 33 40 68 INTEREST EXPENSE LOSS ON RETIREMENT OF DEBT - - OTHER (INCOME) EXPENSE, net ) ) 16 (Loss) income before provision for income taxes and noncontrolling interest in income of subsidiaries ) ) ) PROVISION FOR INCOME TAXES CONSOLIDATED NET LOSS ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic2 Weighted average shares outstanding - diluted3 -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, Nine Months Ended September 30, PER SHARE DATA - basic and diluted: (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) Consolidated net loss attributable to common stockholders (basic and diluted) $ ) $ ) $ ) $ ) SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Add back non-station operating income items included in consolidated net loss: Interest income ) Interest expense Provision for income taxes Corporate selling, general and administrative expenses Stock-based compensation 61 Loss on retirement of debt - - Other (income) expense, net ) ) 16 Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - - Station operating income $ Adjusted EBITDA4 $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Interest income ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ Stock-based compensation 61 Loss on retirement of debt - - Other (income) expense, net ) ) 16 Noncontrolling interest in income of subsidiaries Employment Agreement Award and incentive plan award expenses* Impairment of long-lived assets - - Adjusted EBITDA $ *The Company modified the definition of Adjusted EBITDA during 2014 for the inclusion of Employment Agreement Award and incentive plan award expenses.All prior periods have been reclassified to conform to current period presentation. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS September 30, 2015 December 31, 2014 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion, net of original issue discount and issuance costs) Total liabilities Total (deficit) equity ) Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: 2015 Credit Facility, net of original issue discount and issuance costs of approximately $12.8 million (subject to variable rates) (a) $ % 9.25% senior subordinated notes due February 2020, net of original issue discount and issuance costs of approximately $3.4 million (fixed rate) % 7.375% senior secured notes due April 2022, net of original issue discount and issuance costs of approximately $5.8 million (fixed rate) % Comcast Note due April 2019 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Net revenue consists of gross revenue, net of local and national agency and outside sales representative commissions. Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Three Months Ended September 30, $ Change % Change (Unaudited) Net Revenue: Radio Advertising $ $ $ ) -7.7 % Political Advertising ) -10.4 % Digital Advertising ) -3.8 % Cable Television Advertising % Cable Television Affiliate Fees % Event Revenues & Other % Net Revenue (as reported) $ $ $ % Net revenue increased to approximately $115.9 million for the quarter ended September 30, 2015, from approximately $112.2 million for the same period in 2014, an increase of 3.3%, resulting primarily from greater advertising demand and an increase in affiliate revenue at our cable television segment. Net revenues from our radio broadcasting segment decreased 6.6% for the quarter ended September 30, 2015, from the same period in 2014. We experienced net revenue growth in certain markets (most significantly in our Cleveland, Dallas, Philadelphia, and St. Louis markets); however, this growth was offset by declines in other markets (with our Atlanta, Baltimore, Detroit, Columbus, Houston, Indianapolis, and Washington D.C. markets experiencing the most significant declines). Reach Media’s net revenues decreased slightly by $132,000 or 1.0% in the third quarter 2015, compared to the same period in 2014. We recognized approximately $47.6 million of revenue from our cable television segment during the three months ended September 30, 2015, compared to approximately $39.5 million for the same period in 2014, the increase due primarily from greater advertising demand and an increase in affiliate sales. Finally, net revenues for our internet business decreased 5.5% for the three months ended September 30, 2015, compared to the same period in 2014 due to a decline in alliance revenue. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets, increased to approximately $85.0 million for the quarter ended September 30, 2015, up 1.9% from the approximately $83.4 million incurred for the comparable quarter in 2014. Depreciation and amortization expense decreased to approximately $8.3 million compared to approximately $9.2 million for the quarters ended September 30, 2015 and 2014, respectively, a decrease of 9.8%. The decrease was due to the completion of useful lives for certain assets. During the quarter ended September 30, 2015, the Company identified a triggering event to perform a goodwill interim impairment analysis on the Interactive One reporting unit. Based onpreliminary calculations, the Company recorded an estimated goodwill impairment charge related to Interactive One of approximately $14.5 million during the quarter ended September 30, 2015. The Company expects to finalize the step two impairment analysis and record any adjustments to the preliminary amount during the fourth quarter of 2015. Interest expense increased to approximately $20.4 million for the quarter ended September 30, 2015, compared to approximately $19.4 million for the same period in 2014.On April 17, 2015, the Company’s 2011 Credit Agreement, as amended, and TV One notes were paid off, with balances of $367.6 million and $119.0 million, respectively. The payoffs were achieved by the Company entering into its new $350.0 million 2015 Credit Facility, issuing the 2022 Notes in an aggregate principal amount of $350.0 millionand the Comcast Note in the aggregate principal amount of approximately $11.9 million. The Company made cash interest payments of approximately $23.8 million on all outstanding instruments for the quarter ended September 30, 2015, compared to cash interest payments of approximately $26.3 million on all outstanding instruments for the quarter ended September 30, 2014. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS The provision for income taxes for the quarter ended September 30, 2015, was approximately $4.4 million compared to approximately $9.0 million for the comparable period in 2014, a decrease of approximately $4.6 million.The decrease was primarily attributable to the reduction in tax amortization from previously acquired indefinite-lived intangible assets and due to provision to return adjustments from the 2014 income tax returns. The Company paid $3,000 and $117,000 in taxes for the quarters ended September 30, 2015 and 2014, respectively. The decrease in noncontrolling interests in income of subsidiaries is due primarily to a change in ownership percentage of TV One. Other pertinent financial information includes capital expenditures of approximately $1.5 million and $1.3 million for the quarters ended September 30, 2015 and 2014, respectively. The Company received dividends from TV One in the amount of approximately $0 and $8.9 million for the quarters ended September 30, 2015 and 2014, respectively. The Company received dividends from Reach Media in the amount of approximately $4.0 million for the quarter ended September 30, 2015 and did not receive a dividend for the quarter ended September 30, 2014. As of September 30, 2015, the Company had total debt (net of cash balances, original issue discount and issuance costs) of approximately $964.8 million. During the nine months ended September 30, 2015, the Company repurchased 345,293 shares of Class D common stock, granted to certain employees, in the amount of approximately $1.4 million. The Company, as part of its 2009 stock plan, is authorized to purchase shares of Class D common stock to satisfy employee’s tax obligations in connection with the vesting of share grants under the plan.There were no stock repurchases made during the three month period ended September 30, 2015, or during the three and nine month periods ended September 30, 2014. Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three and nine months ended September 30, 2015 and 2014 are included. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, 2015 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 67 - 15 - Depreciation and amortization ) Impairment of long-lived assets - Total operating expenses Operating income (loss) ) ) INTEREST INCOME 33 - 33 INTEREST EXPENSE - - OTHER INCOME, net ) (3
